DECISION
The application of the above-named defendant for a review of the sentence of 10 years with 6 years suspended for Assault Second Degree, imposed on February 9, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence is to remain the same with the exception that eight (8) years are to be suspended rather than the original six (6). So that the sentence will now read: “Ten (10) years, with eight (8) years suspended.”
We wish to thank John Cavan for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Jack L. Green.